Citation Nr: 0912289	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-33 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U.S. Army from November 1958 to April 1962.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from a December 2005 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of service connection for a left ankle disability 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


FINDING OF FACT

Competent medical evidence reasonably shows that the 
Veteran's degenerative disease of the right knee is related 
to trauma (including from parachute jumps) he sustained in 
service.


CONCLUSION OF LAW

Service connection for degenerative disease of the right knee 
is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  However, inasmuch as this 
decision grants service connection for a right knee 
disability, there is no reason to belabor the impact of the 
VCAA on this matter; any notice error or duty to assist 
failure as to this claim is harmless.  

B.  Factual Background

The Veteran's DD Form 214 reflects that he received a 
parachutist's badge.  His STRs reflect that in April 1959 he 
was seen in a dispensary for complaints of right knee pain.  
The diagnosis was Osgood-Schlatter disease, orthopedic 
follow-up was arranged, and he was excused from running, 
standing and prolonged marching for two weeks and prolonged 
walking or standing for three months.  He was put on profile 
for one month. In April 1961, the Veteran was again seen for 
problems with his right knee.  Progressive discomfort, 
increased by exercise, was noted, as well as numbness, mild 
swelling, and a positive anterior drawer sign.  A tear of the 
medial meniscus was diagnosed; he was given an ACE bandage 
and crutches and placed on profile for 20 days.  In September 
1961, he was seen for increased right knee pain and giving 
out of his leg.  On examination an old meniscal injury was 
noted; an orthopedic consult was scheduled.  The Veteran's 
service separation examination report of February 1962 
contains no mention of right knee problems.  On clinical 
evaluation his lower extremities were normal.

A statement by retired medical provider, M.E.S., M.D., 
received in April 2005, is to the effect that he was the 
Veteran's treatment provider, was 12 years retired and did 
not have access to his treatment files, and recalled treating 
the Veteran for his right knee.

On October 2005 VA examination, the examiner reviewed the 
claims file and noted the Veteran's right knee injury in 
service, and that the Veteran had served as a paratrooper.  
X-rays revealed degenerative changes and deformity of the 
lateral tibial plateau with bony lipping and marginal 
sclerosis.  The diagnosis was degenerative disease of the 
right knee. The examiner opined that the degenerative changes 
and deformity were as likely as not related to the Veteran's 
right knee injury in service, and to his many parachute jumps 
(because the knee is a weight-bearing joint [and would be 
impacted by such activity]). 
C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The evidence of record shows the Veteran has a right knee 
disability; X-rays have revealed degenerative changes, and 
such disability is diagnosed.  The record also shows that the 
Veteran  sustained a right knee injury in service, and also 
sustained some knee trauma from his multiple parachute jumps 
in service.  A VA examiner has related the Veteran's current 
right knee disability to the injury/traumas in service.  The 
Board finds no reason to question the competence/probative 
value of that opinion.  All the legal and evidentiary 
requirements for establishing service connection for a right 
knee disability are met, and service connection for such 
disability is warranted.  
ORDER

Service connection for degenerative changes of the right knee 
disability is granted.


REMAND

Regarding the claim of service connection for a left knee 
disability, the notice requirements of the VCAA appear to be 
satisfied.  However, further evidentiary development is 
necessary for VA to discharge its duty to assist the Veteran.  

The Veteran claims that he has a left ankle disability that 
was incurred in, or as a result of, his military service.  
His STRs show that he was seen for left foot strain following 
an injury.  A left ankle disability was not noted at 
separation.

Although the Veteran was afforded a VA examination in October 
2005, his left ankle was not examined at the time (the 
examiner noted the Veteran had indicated that he did not have 
any concerns about it, and that it only bothered him 
occasionally).  Significantly, in his August 2006 Notice of 
Disagreement (NOD), the Veteran stated that his ankle was 
"problematic" and that he took medication to relieve the 
pain.  

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event,  
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

Here, there is evidence that the Veteran sustained a left 
ankle injury in service.  Based on his reports of left ankle 
pain (a symptom capable of lay observation) there is evidence 
he may have current left ankle disability.  (Notably, pain of 
itself, without underlying pathology, is generally not 
considered a disability entity for compensation purposes).  
The record does not contain a report of examination that 
would enable the Board to determine whether any current left 
ankle disability is related to the Veteran's service/injury 
therein.  The "low threshold" standard as to when a VA 
examination is necessary outlined by the Court in McLendon is 
met.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an 
orthopedic examination of the Veteran to 
determine whether he has any chronic left 
ankle disability related to his injury in 
service.  The Veteran's claims file 
(including this remand) must be reviewed 
by the examiner in conjunction with the 
examination, and any tests or studies 
deemed necessary should be completed.  
Based on review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether or 
not the Veteran has a current left ankle 
disability and, if so, whether any such 
disability is at least as likely as not (a 
50 percent or better probability) related 
to his service/injury therein.  The 
examiner must explain the rationale for 
the opinion.  

2.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


